Name: Regulation (EEC) No 1279/75 of the Commission of 21 May 1975 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: trade;  trade policy;  information technology and data processing;  plant product
 Date Published: nan

 Avis juridique important|31975R1279Regulation (EEC) No 1279/75 of the Commission of 21 May 1975 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats Official Journal L 131 , 22/05/1975 P. 0011 - 0013 Finnish special edition: Chapter 3 Volume 6 P. 0081 Swedish special edition: Chapter 3 Volume 6 P. 0081 Greek special edition: Chapter 03 Volume 13 P. 0003 Spanish special edition: Chapter 03 Volume 8 P. 0160 Portuguese special edition Chapter 03 Volume 8 P. 0160 REGULATION (EEC) No 1279/75 OF THE COMMISSION of 21 May 1975 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 136/66/EEC (1) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by Regulation (EEC) No 1707/73 (2); Having regard to Council Regulation No 142/67/EEC (3) of 21 June 1967 on export refunds on colza, rape and sunflower seeds, as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 thereof; Having regard to Council Regulation (EEC) No 1900/74 (5) of 15 July 1974 laying down special measures for soya beans, and in particular Article 3 thereof; Having regard to Council Regulation No 143/67/EEC (6) of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils, as last amended by Regulation (EEC) No 2077/71 (7), and in particular Article 7 thereof; Whereas, in order to ensure sound management of the market in oils, a close watch must be kept on the supply situation in the Community of oil seeds and oil-cake; Whereas, to this end, information on imports of oil seeds and oil-cake and on exports of seeds should be communicated to the Commission at regular intervals and as soon as possible ; whereas, in order to facilitate the use of information from the Member States, such information should be submitted on standard forms ; whereas Commission Regulation (EEC) No 205/73 (8) of 25 January 1973 on communications between Member States and the Commission concerning oils and fats, amended by Regulation (EEC) No 1994/73 (9), should therefore be extended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In Article 10, paragraph 1 of Regulation (EEC) No 205/73, inset (b) shall be replaced by the following inset: "(b) at the latest six weeks after the end of each month, of the quantities exported during the month in question." Article 2 The following Article 10 (a) shall be added to Regulation (EEC) No 205/73: "Article 10 (a) At the latest six weeks after the end of each month, Member States shall notify the Commission of the quantities of soya beans exported during the month in question." Article 3 Article 12 of Regulation (EEC) No 205/73 is replaced by the following: "Article 12 1. Member States shall communicate to the Commission all the information necessary for the assessment of the situation with a view to the application of Article 3 (6) of Regulation No 136/66/EEC as soon as such information is available. 2. With regard to seeds and oil-cake, Member States shall notify the Commission: (a) of the quantities of soya seeds and oil-cake imported from third countries each month; (b) of the quantities of colza, rape and sunflower seed and oil-cake imported from third countries each month; (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 175, 29.6.1973, p. 5. (3)OJ No 125, 26.6.1967, p. 2461/67. (4)OJ No L 204, 23.11.1972, p. 1. (5)OJ No L 201, 23.7.1974, p. 5. (6)OJ No 125, 26.6.1967, p. 2463/67. (7)OJ No L 220, 30.9.1971, p. 1. (8)OJ No L 23, 29.1.1973, p. 15. (9)OJ No L 204, 25.7.1973, p. 17. (c) of the quantities of other types of seeds and oil-cake imported from third countries each civil half-year. This information shall be communicated to the Commission not later than six weeks following the end of each period referred to above." Article 4 The communications referred to above shall be made breaking down the information as shown in the Annex hereto. Article 5 This Regulation shall enter into force on 1 July 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1975. For the Commission P.J. LARDINOIS Member of the Commission ANNEX Imports from third countries of oil seeds and oil-cake and exports to third countries of oil seeds >PIC FILE= "T0007746">